 Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 1 of 9 Page ID #:2



 1 TRINETTE G. KENT (State Bar No. 222020)
   3219 E. Camelback Rd, #588
 2 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 3 Facsimile: (480) 717-4781
   E-mail: tkent@kentlawpc.com
 4
 5 Of Counsel to:
   CREDIT REPAIR LAWYERS OF AMERICA
 6 22142 West Nine Mile Road
   Southfield, MI 48033
 7 Telephone: (248) 353-2882
   Facsimile: (248) 353-4840
 8
 9
   Attorneys for Plaintiff,
10 Harun Muhammad
11
                       IN THE UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION
14
15 Harun Muhammad,                              Case No.:
16
                    Plaintiff,                  COMPLAINT
17
18         vs.                                  FOR VIOLATIONS OF:

19 Portfolio Recovery Associates, LLC,          1. THE FAIR DEBT COLLECTION
20                                              PRACTICES ACT; AND
                  Defendant.                    2. THE ROSENTHAL FAIR DEBT
21                                              COLLECTION PRACTICES ACT
22
                                                JURY TRIAL DEMAND
23
24
           NOW COMES THE PLAINTIFF, HARUN MUHAMMAD, BY AND
25
26 THROUGH COUNSEL, TRINETTE G. KENT, and for him Complaint against the
27
     Defendant, pleads as follows:
28
                                            1
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 2 of 9 Page ID #:3



 1                                    JURISDICTION
 2
      1. This court has jurisdiction under the Fair Debt Collection Practices Act
 3
 4       (“FDCPA”), 15 U.S.C. §1692k(d), 15 U.S.C. §1692k(d), and the Rosenthal Fair
 5       Debt Collection Practices Act, Cal. Civ. Code §1788.30(f) (“Rosenthal Act”),
 6
         and under 28 U.S.C. §§1331,1337.
 7
 8
                                          VENUE
 9
10    2. The transactions and occurrences which give rise to this action occurred in
11
         Charter City of Lancaster, Los Angeles County, California.
12
      3. Venue is proper in the Central District of California.
13
14                                       PARTIES
15    4. Plaintiff is a natural person residing in Charter City of Lancaster, Los
16
         Angeles County, California.
17
18    5. The Defendant to this lawsuit is Portfolio Recovery Associates, LLC, a foreign
19
         limited liability company that conducts business in the State of California.
20
21                           GENERAL ALLEGATIONS

22    6. Defendant is attempting to collect a consumer type debts which are allegedly
23
         owed by Plaintiff to Capital One Bank USA NA in the amounts of $702 .00 and
24
25       $1,694.00 (“the collection items”).
26    7. Defendant is inaccurately reporting the collection items as “dispute resolved;
27
         customer disagrees” on Plaintiff’s credit disclosures.
28
                                               2
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 3 of 9 Page ID #:4



 1    8. Plaintiff no longer disputes the collection items.
 2
      9. On May 14, 2021, Plaintiff obtained his Trans Union credit report. He noticed
 3
 4       that Defendant reported the collection items with the dispute comment.
 5    10.On or about May 17, 2021, Credit Repair Lawyers of America on behalf of
 6
         Plaintiff, submitted a letter to Defendant informing Defendant that the
 7
 8       collection items are inaccurate and asked Defendant to remove the dispute
 9
         comment from the collection items.
10
11    11.On July 21, 2021, Plaintiff obtained his Trans Union credit report which

12       showed that Defendant last reported the collection items reflected by the Trans
13
         Union credit disclosure on July 2, 2021, and failed or refused to remove the
14
15       dispute comment from the collection items.
16    12.With disputed items appearing on his credit report, Plaintiff’s FICO score is
17
         reporting inaccurately such that he is not eligible for conventional mortgage
18
19       financing or refinancing. Mortgage rates are now at historic lows and Plaintiff
20
         cannot participate in the market, due to Defendant’s failure to remove the
21
         dispute comment.
22
23    13.In the credit reporting industry, data furnishers, such as the Defendant,
24
         communicate electronically with the credit bureaus.
25
26    14.Defendant had more than ample time to instruct Trans Union to remove the
27       inaccurate dispute comment from the collection items.
28
                                               3
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 4 of 9 Page ID #:5



 1    15.Defendant’s inaction to remove the dispute comment from the collection items
 2
         on Plaintiff’s credit report was either negligent or willful.
 3
 4    16.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s
 5       actions. His credit report continues to be damaged due to the Defendant’s
 6
         failure to properly report the collection items.
 7
 8                            COUNT I - VIOLATION OF
                     THE FAIR DEBT COLLECTION PRACTICES ACT
 9
10    17.Plaintiff reincorporates the preceding allegations by reference.
11
      18.At all relevant times, Defendant, in the ordinary course of its business, regularly
12
13       engaged in the practice of collecting debts on behalf of other individuals or

14       entities.
15
      19.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in
16
17       this case is a consumer debt.
18    20.Defendant is a "debt collector" under the Fair Debt Collection Practices Act
19
         ("FDCPA"), 15 U.S.C. §1692a(6).
20
21    21.Defendant's foregoing acts in attempting to collect this alleged debt violated 15
22
         U.S.C. §1692e:
23
24          a. 15 U.S.C. §1692e(2)(A) by falsely representing the character,
               amount, or legal status of any debt by continuing to report the
25             collection items with a dispute notation after being informed of
26             the inaccuracy; and
27          b. 15 U.S.C. §1692e(8) reporting credit information which is known
28
                                               4
 Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 5 of 9 Page ID #:6



 1                   to be false, including failure to communicate that the debt is
 2                   not disputed by failing to remove the inaccurate dispute notation
                     from the collection items after being asked to do so by Plaintiff.
 3
 4      22.Plaintiff has suffered harm and damages at the hands of the Defendant has this
 5         harm was one that was specifically identified and intended to by protected
 6
           against on behalf of a consumer, such as the Plaintiff, by Congress.
 7
 8      23.Defendant’s failure to remove the inaccurate dispute comment from its
 9
           collection items on Plaintiff’s consumer credit file is annoying, humiliating and
10
11         embarrassing to the Plaintiff as it creates a false impression regarding Plaintiff’s

12         credit.
13
        24.To date, as direct and proximate cause of the Defendant’s failure to remove the
14
15         dispute comment from its collection items, Plaintiff continues to suffer anxiety,
16         embarrassment, humiliation, and stress from Defendant’s violations of the
17
           FDCPA.
18
19      25.Plaintiff has suffered economic, emotional, general, and statutory damages as a
20
           result of these violations of the FDCPA.
21
           WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
22
23 against Defendant for statutory damages, actual damages, costs, interest, and
24
     attorneys’ fees.
25
26
             COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT
27           COLLECTION PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
28                           (“ROSENTHAL ACT”)
                                                   5
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 6 of 9 Page ID #:7



 1    26.Plaintiff incorporates by reference all of the above paragraphs of this complaint
 2
         as though fully stated herein.
 3
 4    27.Plaintiff is a “person” as defined by Cal Civ. Code § 1788.2(g).
 5    28.Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6
      29.Defendant is a “person” as the term is defined by Cal Civ. Code § 1788.2(g).
 7
 8    30.Defendant, in the ordinary course of business, regularly, on behalf of itself or
 9
         others, engages in the collection of consumer debts, and is a “debt collector” as
10
11       defined by Cal. Civ. Code § 1788.2(c).

12    31.The Rosenthal Act was passed to prohibit debt collectors from engaging in
13
         unfair and deceptive acts and practices in the collection of consumer debts.
14
15    32.Defendant's foregoing acts in attempting to collect this alleged debt violated the
16       following provisions of the Rosenthal Act:
17
               a. Defendant collected or attempted to collect Defendant’s collection
18
19                 fees and/or expenses from the Plaintiff, in violation of Cal. Civ. Code
20
                   § 1788.14(b).
21
               b. Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
22
23                 seq., in violation of Cal. Civ. Code § 1788.17.
24
      33.Plaintiff was harmed and is entitled to damages as a result of Defendant’s
25
26       violations.
27
28
                                              6
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 7 of 9 Page ID #:8



 1      34.Plaintiff has suffered economic, emotional, general, and statutory damages as a
 2
           result of these violations of the Rosenthal Act.
 3
 4
           WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment
 5
 6 against Defendant for statutory damages, actual damages, costs, interest, and
 7 attorneys’ fees.
 8
 9
10                                  PRAYER FOR RELIEF
11      Accordingly, Plaintiff requests that the Court grant him the following relief against
12
     the Defendant:
13
14               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15               B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
16
                 C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
17
18               D. Statutory damages of $1,000.00 for knowingly and willfully committing
19                    violations pursuant to Cal. Civ. Code § 1788.30(b);
20
                 E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
21
22                    § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
23
                 F. Punitive damages; and
24
25               G. Such other and further relief as may be just and proper.

26
                                        JURY DEMAND
27
28         Plaintiff hereby demands a trial by Jury.
                                                 7
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 8 of 9 Page ID #:9



 1 DATED: August 19, 2021
 2
 3
 4
                                      By: /s/ Trinette G. Kent
 5                                    Trinette G. Kent
 6                                    Attorneys for Plaintiff,
                                      Harun Muhammad
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          8
Case 2:21-cv-06690-DOC-AS Document 2 Filed 08/19/21 Page 9 of 9 Page ID #:10
